BOYD, Justice.
This cause is before the Court on petition for review grounded upon conflict of decisions. Waters v. State Farm Mutual Automobile Insurance Co., 393 So.2d 1203 (Fla. 2d DCA 1981). We have jurisdiction. Art. V, § 3(b)(3), Fla.Const.
The decision of the district court of appeal, 393 So.2d 1203 is quashed on the authority of Hartford Accident & Indemnity Co. v. Lackore, 408 So.2d 1040 (1982). The case is remanded to the district court for further consideration consistent with that opinion.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ALDERMAN and McDONALD, JJ., concur.